DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear how the permanent magnets and set of electrodes are located relative to each other and interact with a flowing media in order to produce power
Claims 2-6, 8-12 and 14-18 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiencies from the respective parent claims 1, 7 and 13.
Claims 4, 11 and 16 recite “wherein a contact area between the flowing media, the set of electrode pairs, and the positioning of the one or more permanent magnets, are each optimized.”  It is unclear what limitation is being recited, optimized how and for what purpose.
Claims 5, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear how density variations of a flow tube design optimize the chance of capturing the continuous phase of a conductive fluid component of the flowing media.
Claims 6, 12 and 18 recite “is designed with materials such that it can withstand high temperatures without degradation.”  It is unclear what temperature range “high temperature” encompasses.  At some temperature any material will degrade.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willauer [US 2009/0101341].
Claim 1, as best understood, Willauer discloses a magnetohydrodynamic power generation system [140] configured in a pipeline [22; paragraph 0026; figure 5], the magnetohydrodynamic power generation system [140] comprising: one or more permanent magnets [144; paragraph 0028]; one or more flow tubes arranged inside the pipeline [figure 5;at least one]; a set of electrode pairs [142] lining the one or more flow tubes and in contact with a flowing media through the pipeline to generate and store power in concert with the one or more permanent magnets [paragraph 0028]; a plurality of downhole valves [162/164] powered by the magnetohydrodynamic power generation system [paragraph 0030]; and a processor connected to the set of electrode pairs and the one or more permanent magnets, the processor [206] executing a set of instructions on a non-transitory computer readable media to calculate a water holdup measurement based upon an amount of power generated by the magnetohydrodynamic power generation system [paragraphs 0028 and 0035].
Claim 2, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 1, wherein the magnetohydrodynamic power generation system is configured to calculate the water holdup based on fluid flow velocity and conductive fluid cut of the flowing media [paragraph 0028, the magnetic field is based on the amount of water mixed with the fluid.
	Claim 3, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 1, wherein the plurality of downhole valves are choked in order to decrease the fluid flow of a non-conductive fluid component of the flowing media such that the fluid flow of conductive fluid component of the flowing media in adjacent passages is optimized and more power is generated [paragraph 0035].
Claim 4, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 1, wherein a contact area between the flowing media, the set of electrode pairs, and the positioning of the one or more permanent magnets, are each optimized [paragraph 0028; the arrangement has to be optimized in order to detect the induced magnetic field].
Claim 5, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 1, wherein the one or more permanent magnets [144] and set of electrode pairs [142] are arranged in a flow tube design using density variations to optimize the chance of capturing the continuous phase of a conductive fluid component of the flowing media [paragraphs 0028-0030 and 035; figures 4 and 5].
Claim 6, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 1, wherein the magnetohydrodynamic power generation system is designed with materials such that it can withstand high temperatures without degradation [this is inherent as the device of Willauer is used in a well bore which commonly has high temperature oil extracted from the earth and therefore needs to be made to withstand high temperatures].
Claims 7-12, as best understood, a method for generating and storing energy using the magnetohydrodynamic principle is inherent in the product structure of Willauer as outlined in claims 1-6 above.
Claim 13, as best understood, Willauer discloses a magnetohydrodynamic power generation system [140] configured in a pipeline [22; paragraph 0026; figure 5], the magnetohydrodynamic power generation system [140] comprising: one or more permanent magnets [144; paragraph 0028]; one or more flow tubes arranged inside the pipeline [figure 5;at least one]; a set of electrode pairs [142] configured to be in contact with the outer surface of conductive flow tubes [figures 4 and 5] that are in contact with a flowing media through the pipeline to generate [paragraph 0028] and store [via 170; paragraph 0032] power in concert with the one or more permanent magnets [144]; a plurality of downhole valves [162/164] powered by the magnetohydrodynamic power generation system [paragraph 0030]; and a processor connected to the set of electrode pairs and the one or more permanent magnets, the processor [206] executing a set of instructions on a non-transitory computer readable media to calculate a water holdup measurement based upon an amount of power generated by the magnetohydrodynamic power generation system [paragraphs 0028 and 0035].
Claim 14, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 13, wherein the magnetohydrodynamic power generation system is configured to calculate the water holdup based on fluid flow velocity and conductive fluid cut of the flowing media [paragraph 0028, the magnetic field is based on the amount of water mixed with the fluid..
Claim 15, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 13, wherein the plurality of downhole valves are choked in order to decrease the fluid flow of a non-conductive fluid component of the flowing media such that the fluid flow of a conductive fluid component of the flowing media in adjacent passages is optimized and more power is generated [paragraph 0035].
Claim 16, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 13, wherein a contact area between water and the set of electrode pairs, and the positioning of the one or more permanent magnets, are each optimized [paragraph 0028; the arrangement has to be optimized in order to detect the induced magnetic field].
Claim 17, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 13, wherein the one or more permanent magnets and set of electrode pairs are arranged in a flow tube design using density variations to optimize the chance of capturing the continuous phase of a conductive fluid component of the flowing media [paragraphs 0028-0030 and 035; figures 4 and 5].
Claim 18, as best understood, Willauer discloses the magnetohydrodynamic power generation system of claim 13, wherein the magnetohydrodynamic power generation system is designed with materials such that it can withstand high temperatures without degradation [this is inherent as the device of Willauer is used in a well bore which commonly has high temperature oil extracted from the earth and therefore needs to be made to withstand high temperatures].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837